In an action to recover damages for wrongful death and for conscious pain and suffering, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered May 17, 1966, in favor of defendants, upon the trial court’s dismissal of the complaint at the close of all the evidence. Judgment reversed, on the law, and new trial granted as to all defendants, with costs to abide the event. No questions of fact were considered on this appeal. We conclude that giving plaintiff the most favorable inferences on the evidence presented, to which he is entitled, and since in a death action only slight evidence of liability is enough to require the case to be given to the jury (Cruz v. Long Is. R. R. Co., 28 A D 2d 282, 283), a jury may properly find for plaintiff. Rabin, Acting P. J., Hopkins, Benjamin and Munder, JJ., concur; Martuscello, J., not voting.